Exhibit 10.20.1

ICO GLOBAL COMMUNICATIONS (HOLDINGS) LIMITED

2000 STOCK INCENTIVE PLAN

As Amended And Restated Effective June 15, 2007


SECTION 1.  PURPOSE

The ICO Global Communications (Holdings) Limited 2000 Stock Incentive Plan was
initially adopted following stockholder approval on May 10, 2000 and was
subsequently amended and restated on August 9, 2000 and November 17, 2005.  The
Plan is hereby amended and restated to increase the number of shares available
for issuance, to authorize additional types of awards, to add provisions to
satisfy tax deduction requirements, to reflect the status of the Company as
publicly traded and to make other changes.

The purpose of the Plan is to enhance the long-term stockholder value of ICO
Global Communications (Holdings) Limited, a Delaware corporation (the
“Company”), by offering opportunities to selected persons to participate in the
Company’s growth and success, and to encourage them to remain in the service of
the Company and its Related Corporations (as defined in Section 2) and to
acquire and maintain stock ownership in the Company.


SECTION 2.  DEFINITIONS

For purposes of the Plan, the following terms shall be defined as set forth
below:

“Acquired Entity” has the meaning set forth in Section 6.3.

“Acquisition Transaction” has the meaning set forth in Section 6.3.

“Award” means an award or grant made pursuant to the Plan, including awards or
grants of Options, Stock Appreciation Rights, Stock Awards, or any combination
of the foregoing.

“Board” means the Board of Directors of the Company.

“Cause” means dismissal for willful material misconduct or failure to discharge
duties, conviction or confession of a crime punishable by law (except minor
violations), the performance of an illegal act while purporting to act in the
Company’s behalf, or engaging in activities directly in competition or
antithetical to the best interests of the Company, such as dishonesty, fraud,
unauthorized use or disclosure of confidential information or trade secrets, in
each case as determined by the Plan Administrator, and its determination shall
be conclusive and binding.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Stock” means common stock, par value $.01 per share, of the Company as
described in each Award agreement.

“Corporate Transaction” means any of the following events:

1


--------------------------------------------------------------------------------


(a)           Consummation of any merger or consolidation of the Company with or
into another corporation, including a COM Affiliate;

(b)           Consummation of any sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all the
Company’s outstanding securities or substantially all the Company’s assets other
than a transfer of the Company’s assets to a majority-owned subsidiary
corporation (as defined in Section 8.8) of the Company or a COM Affiliate; or

(c)           Any acquisition by a person, other than Craig O. McCaw or a COM
Affiliate, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as in
effect on the date of adoption of the Plan) of the Exchange Act of a majority or
more of the Company’s outstanding voting securities (whether directly or
indirectly, beneficially or of record).  Ownership of voting securities shall
take into account and shall include ownership as determined by applying
Rule 13d-3(d)(1)(i) (as in effect on the date of adoption of the Plan) under the
Exchange Act.

For purposes of this definition, a “COM Affiliate” shall mean any entity which
Craig O. McCaw or Eagle River Investments LLC (“Eagle River”) controls directly
or indirectly through one or more intermediaries.  For purposes of this
definition, an entity shall be deemed to be controlled by Craig O. McCaw or
Eagle River if (and only for so long as) (x) Craig O. McCaw or Eagle River has
the right to vote by ownership, proxy or otherwise securities constituting 5% or
more of the voting power of such entity if such entity has equity securities
registered and files reports under the Exchange Act, as amended, or otherwise
owns securities constituting 50% or more of the voting power of such entity (if
not reporting); (y)  Craig O. McCaw or Eagle River possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise; or (z) with respect to a charitable trust, foundation or
nonprofit corporation, Craig O. McCaw or Eagle River is the sole trustee or
director or has the power to appoint a majority of the trustees or directors
thereof.

“Disability,” unless otherwise defined by the Plan Administrator, means a mental
or physical impairment of the Participant that is expected to result in death or
that has lasted or is expected to last for a continuous period of 12 months or
more and that causes the Participant to be unable, in the opinion of the Plan
Administrator, to perform his or her duties for the Company or a Related
Corporation and to be engaged in any substantial gainful activity.

“Early Retirement” means termination of service prior to Retirement on terms and
conditions approved by the Plan Administrator.

“Effective Date” means May 10, 2000, the date the Plan was originally approved
by the stockholders of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall be as established in good faith by the Plan
Administrator or (a) if the Common Stock is listed on the Nasdaq National
Market, the closing sales price for the Common Stock as reported by the Nasdaq
National Market for a single trading day or (b) if the Common Stock is listed on
the New York Stock Exchange or the American Stock Exchange, the

2


--------------------------------------------------------------------------------


closing sales price for the Common Stock as such price is officially quoted in
the composite tape of transactions on such exchange for a single trading day. 
If there is no such reported price for the Common Stock for the date in
question, then such price on the last preceding date for which such price exists
shall be determinative of Fair Market Value.

“Grant Date” means the date on which the Plan Administrator completes the
corporate action relating to the grant of an Award and all conditions precedent
to the grant have been satisfied, provided that conditions to the exercisability
or vesting of Awards shall not defer the Grant Date.

“Incentive Stock Option” means an Option to purchase Common Stock granted under
Section 7 with the intention that it qualify as an “incentive stock option” as
that term is defined in Section 422 of the Code.

“Nonqualified Stock Option” means an Option to purchase Common Stock granted
under Section 7 other than an Incentive Stock Option.

“Option” means the right to purchase Common Stock granted under Section 7.

“Option Term” has the meaning set forth in Section 7.3.

“Participant” means (a) the person to whom an Award is granted; (b) for a
Participant who has died, the personal representative of the Participant’s
estate, the person(s) to whom the Participant’s rights under the Award have
passed by will or by the applicable laws of descent and distribution, or the
beneficiary designated in accordance with Section 11; or (c) the person(s) to
whom an Award has been transferred in accordance with Section 11.

“Plan” means the ICO Global Communications (Holdings) Limited 2000 Stock
Incentive Plan, as amended from time to time.

“Plan Administrator” means the Board or any committee or committees designated
by the Board to administer the Plan under Section 3.1.

“Qualifying Performance Criteria” has the meaning set forth in Section 9.4.

“Related Corporation” means any entity that, directly or indirectly, is in
control of, or is controlled by, or under common control with the Company.

“Retirement” means retirement on or after an individual’s normal retirement date
under the Company’s 401(k) plan or other similar successor plan applicable to
salaried employees, unless otherwise defined by the Plan Administrator from time
to time for purposes of the Plan.

“Securities Act” means the Securities Act of 1933, as amended.

“Stock Appreciation Right” or “SAR” means an Award granted under Section 7.7 of
the right to benefit from an appreciation in value of a specified number of
shares of Common Stock over a specified period that may be settled in cash or
stock (as determined by the Plan

3


--------------------------------------------------------------------------------


Administrator).  The value of the right shall be determined with respect to a
specified number of shares of Common Stock equal to or otherwise based on the
excess of (i) the Fair Market Value of a share of Common Stock at the time of
exercise over (ii) the grant price of the right.

“Stock Award” means an Award of shares of Common Stock or units denominated in
Common Stock granted under Section 9, the rights of ownership of which may be
subject to restrictions prescribed by the Plan Administrator.

“Successor Corporation” has the meaning set forth in Section 12.3.

“Termination Date” has the meaning set forth in Section 7.6.


SECTION 3.  ADMINISTRATION


3.1                               PLAN ADMINISTRATOR

The Plan shall be administered by the Board and/or a committee or committees
(which term includes subcommittees) appointed by, and consisting of two or more
members of, the Board (a “Plan Administrator”).  So long as the Common Stock is
registered under Section 12(b) or 12(g) of the Exchange Act, the Board shall
consider in selecting the members of any committee acting as Plan Administrator
the provisions regarding (a) “outside directors” as contemplated by
Section 162(m) of the Code, (b) “nonemployee directors” as contemplated by
Rule 16b-3 under the Exchange Act, and (c) “independent directors” in compliance
with applicable requirements of any stock exchange or national market system on
which the shares of Common Stock may be listed.  Notwithstanding the foregoing,
the Board may delegate the responsibility for administering the Plan with
respect to designated classes of eligible persons to different committees
consisting of one or more members of the Board, subject to such limitations as
the Board deems appropriate.  Committee members shall serve for such term as the
Board may determine, subject to removal by the Board at any time.


3.2                               ADMINISTRATION AND INTERPRETATION BY PLAN
ADMINISTRATOR

Except for the terms and conditions explicitly set forth in the Plan, the Plan
Administrator shall have exclusive authority, in its discretion, to determine
all matters relating to Awards under the Plan, including the selection of
individuals to be granted Awards, the type of Awards, the number of shares of
Common Stock subject to an Award, the price, if any, of an Award, whether to
reduce the exercise price of any Option or Stock Appreciation Right to the then
current Fair Market Value if the Fair Market Value of the Common Stock covered
by such Award shall have decreased since the Grant Date, whether, to what
extent, and under what circumstances to offer an exchange or to redeem any
previously granted Award for a payment in cash, shares of Common Stock, other
securities or another Award, all terms, conditions, restrictions and
limitations, if any, of an Award and the terms of any instrument that evidences
the Award.  The Plan Administrator shall also have exclusive authority to
interpret the Plan and the terms of any instrument evidencing the Award and may
from time to time adopt and change rules and regulations of general application
for the Plan’s administration.  The Plan Administrator’s interpretation of the
Plan and its rules and regulations, and all actions taken and determinations
made by the Plan Administrator pursuant to the Plan, shall be conclusive and
binding on all

4


--------------------------------------------------------------------------------


parties involved or affected.  The Plan Administrator may delegate
administrative duties to such of the Company’s officers as it so determines.


SECTION 4.  STOCK SUBJECT TO THE PLAN


4.1                               AUTHORIZED NUMBER OF SHARES

Subject to adjustment from time to time as provided in Section 12.1, a maximum
of 20,000,000 shares of Common Stock shall be available for issuance under the
Plan.  The aggregate number of shares of Common Stock that may be granted under
this Plan during any calendar year to any one Participant shall not exceed
5,000,000 shares, subject to adjustment as provided in Section 12.1 to the
extent permitted under Section 162(m) of the Code for Awards intended to qualify
as performance-based compensation.

Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.


4.2                               REUSE OF SHARES

Any shares of Common Stock that have been made subject to an Award that cease to
be subject to the Award (other than by reason of exercise or settlement of the
Award to the extent it is exercised for or settled in vested and nonforfeitable
shares) shall again be available for issuance in connection with future grants
of Awards under the Plan.  In the event shares issued under the Plan are
reacquired by the Company pursuant to any forfeiture or provision, right of
repurchase or right of first refusal, such shares shall again be available for
the purposes of the Plan; provided, that the aggregate number of shares that may
be issued upon the exercise of Incentive Stock Options shall in no event exceed
20,000,000, subject to adjustment from time to time as provided in Section 12.1.


SECTION 5.  ELIGIBILITY

Awards may be granted under the Plan to those officers, directors and employees
of the Company and its Related Corporations as the Plan Administrator from time
to time selects.  Awards may also be granted to consultants, agents, advisors
and independent contractors who provide services to the Company and its Related
Corporations; provided, however, that such Participants (i) are natural persons
or an alter-ego entity; (ii) render bona fide services that are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction; and (iii) render bona fide services that do not
directly or indirectly promote or maintain a market for the Company’s
securities.


SECTION 6.  AWARDS


6.1                               FORM AND GRANT OF AWARDS

The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be made under the Plan.  Such Awards
may include, but are not

5


--------------------------------------------------------------------------------


limited to, Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights and Stock Awards.  Awards may be granted singly or in
combination.


6.2                               SETTLEMENT OF AWARDS

The Company may settle Awards through the delivery of shares of Common Stock,
the granting of replacement Awards, the payment of cash, or any combination
thereof as the Plan Administrator shall determine.  Any Award settlement,
including payment deferrals, may be subject to such conditions, restrictions and
contingencies as the Plan Administrator shall determine.  The Plan Administrator
may permit or require the deferral of any Award payment, subject to such rules
and procedures as it may establish, which may include provisions for the payment
or crediting of interest, or dividend equivalents, including converting such
credits into deferred stock equivalents.  The maximum amount of any payment made
under the Plan to settle all or a portion of an Award in cash payable to any one
Participant in any calendar year shall not exceed $5,000,000.


6.3                               ACQUIRED COMPANY AWARDS

Notwithstanding anything in the Plan to the contrary, the Plan Administrator may
grant Awards under the Plan in substitution for awards issued under other plans,
or assume under the Plan awards issued under other plans, if the other plans are
or were plans of other acquired entities (“Acquired Entities”) (or the parent or
subsidiary of the Acquired Entity) and the new Award is substituted, or the old
award is assumed, by reason of a merger, consolidation, acquisition of property
or stock, reorganization or liquidation (the “Acquisition Transaction”).  If a
written agreement pursuant to which the Acquisition Transaction is completed is
approved by the Board and that agreement sets forth the terms and conditions of
the substitution for or assumption of outstanding awards of the Acquired Entity,
those terms and conditions shall be deemed to be the action of the Plan
Administrator without any further action by the Plan Administrator, except as
may be required for compliance with Rule 16b-3 under the Exchange Act, and the
persons holding such awards shall be deemed to be Participants.


SECTION 7.  AWARDS OF OPTIONS
AND STOCK APPRECIATION RIGHTS


7.1          GRANT OF OPTIONS

The Plan Administrator is authorized under the Plan, in its sole discretion, to
issue Options as Incentive Stock Options or as Nonqualified Stock Options, which
shall be appropriately designated.


7.2          OPTION EXERCISE PRICE

The exercise price for shares purchased under an Option shall be as determined
by the Plan Administrator, but shall not be less than 100% of the Fair Market
Value of the Common Stock on the Grant Date with respect to Incentive Stock
Options.  For Incentive Stock Options granted to a more than 10% stockholder,
the Option exercise price shall be as specified in Section 8.2.

6


--------------------------------------------------------------------------------



7.3          TERM OF OPTIONS

The term of each Option (the “Option Term”) shall be as established by the Plan
Administrator or, if not so established, shall be ten years from the Grant
Date.  For Incentive Stock Options, the Option Term shall be as specified in
Sections 8.2 and 8.4.


7.4          EXERCISE OF OPTIONS

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, which provisions may be waived or modified by
the Plan Administrator at any time.  If not so established in the instrument
evidencing the Option, the Option shall vest and become exercisable according to
the following schedule, which may be waived or modified by the Plan
Administrator at any time:

Period of Participant’s Continuous
Employment or Service With the Company
or Its Related Corporations From the
Option Grant Date

 

Portion of Total Option
That Is Vested and Exercisable

After 1 year

 

1/4th

 

 

 

Each additional one-month period of
continuous service completed thereafter

 

An additional 1/48th

 

 

 

After 4 years

 

100%

 

To the extent that an Option has vested and become exercisable, the Option may
be exercised from time to time by delivery to the Company of a written stock
option exercise agreement or notice, in a form and in accordance with procedures
established by the Plan Administrator, setting forth the number of shares with
respect to which the Option is being exercised, the restrictions imposed on the
shares purchased under such exercise agreement, if any, and such representations
and agreements as may be required by the Plan Administrator, accompanied by
payment in full as described in Section 7.5.  The Plan Administrator may
prescribe, in lieu of or in addition to written agreements, notices and forms,
electronic or telephonic methods or procedures for Option exercises.  An Option
may be exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Plan
Administrator.


7.5                               PAYMENT OF EXERCISE PRICE

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased.  Such consideration must be
paid in cash or by check or, unless the Plan Administrator in its sole
discretion determines otherwise, either at the time the Option is granted or at
any time before it is exercised, in any combination of:

(a)           cash or check;

7


--------------------------------------------------------------------------------


(b)           tendering (either actually or by attestation) shares of Common
Stock already owned by the Participant for at least six months (or any shorter
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes) having a Fair Market Value on the day prior to the exercise
date equal to the aggregate Option exercise price;

(c)           delivery of a properly executed exercise notice, together with
irrevocable instructions, to (i) a brokerage firm designated by the Company to
deliver promptly to the Company the aggregate amount of sale or loan proceeds to
pay the Option exercise price and any withholding tax obligations that may arise
in connection with the exercise and (ii) the Company to deliver the certificates
for such purchased shares directly to such brokerage firm, all in accordance
with the regulations of the Federal Reserve Board; or

(d)           such other consideration as the Plan Administrator may permit.


7.6          POST-TERMINATION EXERCISES

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, if a Participant ceases to be employed
by, or to provide services to, the Company or its Related Corporations, which
provisions may be waived or modified by the Plan Administrator at any time.  If
not so established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Plan Administrator at any time:

(a)           Any portion of an Option that is not vested and exercisable on the
date of termination of the Participant’s employment or service relationship (the
“Termination Date”) shall expire on such date.

(b)           Any portion of an Option that is vested and exercisable on the
Termination Date shall expire upon the earliest to occur of

(i)            if the Participant’s Termination Date occurs for reasons other
than Cause, death, Disability, Early Retirement or Retirement, the three-month
anniversary of such Termination Date;

(ii)           if the Participant’s Termination Date occurs by reason of
Retirement or Early Retirement, the one-year anniversary of such Termination
Date;

(iii)          if the Participant’s Termination Date occurs by reason of
Disability or death, the one-year anniversary of such Termination Date; and

(iv)          the last day of the Option Term.

Notwithstanding the foregoing, if the Participant dies after the Termination
Date while the Option is otherwise exercisable, the portion of the Option that
is vested and exercisable on such Termination Date shall expire upon the earlier
to occur of (y) the last day of the Option

8


--------------------------------------------------------------------------------


Term and (z) the first anniversary of the date of death, unless the Plan
Administrator determines otherwise.

Also notwithstanding the foregoing, in case of termination of the Participant’s
employment or service relationship for Cause, the Option shall automatically
expire at the time the Company first notifies the Participant of such
termination, unless the Plan Administrator determines otherwise.  If a
Participant’s employment or service relationship with the Company is suspended
pending an investigation of whether the Participant shall be terminated for
Cause, all the Participant’s rights under any Option likewise shall be suspended
during the period of investigation, unless the Plan Administrator determines
otherwise.  If any facts that would constitute Cause for termination or removal
of a Participant are discovered after the Participant’s relationship with the
Company or its Related Corporation has ended, any Option then held by the
Participant may be immediately terminated by the Plan Administrator, in its sole
discretion.

A Participant’s transfer of employment or service relationship between or among
the Company and its Related Corporations, or a change in status from an employee
to a consultant, agent, advisor or independent contractor or a change in status
from a consultant, agent, advisor or independent contractor to an employee,
shall not be considered a termination of employment or service relationship for
purposes of this Section 7.  The effect of a Company-approved leave of absence
on the terms and conditions of an Option shall be determined by the Plan
Administrator, in its sole discretion.


7.7          GRANT OF STOCK APPRECIATION RIGHTS

The Plan Administrator is authorized under the Plan, in its sole discretion, to
grant Stock Appreciation Rights to Participants.


7.8          GRANT PRICE

The grant price of a Stock Appreciation Right shall be as determined by the Plan
Administrator, but shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the Grant Date.


7.9          TERM OF STOCK APPRECIATION RIGHTS

The term of each Stock Appreciation Right shall be as established by the Plan
Administrator and shall not exceed ten years from the Grant Date.

7.10        Exercise of Stock Appreciation Rights

The Plan Administrator shall establish and set forth in each instrument that
evidences a Stock Appreciation Right the time or times at which the Stock
Appreciation Right may be exercised in whole or in part.  The payment upon
exercise of the Stock Appreciation Right may be in cash, shares of Common Stock
or any combination thereof, or in any other manner approved by the Plan
Administrator in its sole discretion.  The Plan Administrator’s determination as
to the form of settlement shall be set forth in the instrument that evidences
the Stock Appreciation Right.

9


--------------------------------------------------------------------------------


7.11        Post –Termination Stock Appreciation Right Exercises

The Plan Administrator shall establish and set forth in each instrument that
evidences a Stock Appreciation Right whether the Stock Appreciation Right shall
continue to be exercisable, and the terms and conditions of such exercise, if a
Participant ceased to be employed by, or to provide services to, the Company or
its Related Corporations, which provisions may be waived or modified by the Plan
Administrator at any time.  If not so established in the instrument evidencing
the Stock Appreciation Right, the Stock Appreciation Right shall be exercisable
according to the terms and conditions set forth in Section 7.6, which may be
waived or modified by the Plan Administrator at any time.


SECTION 8.  INCENTIVE STOCK OPTION LIMITATIONS

To the extent required by Section 422 of the Code, Incentive Stock Options shall
be subject to the following additional terms and conditions:


8.1          DOLLAR LIMITATION

To the extent the aggregate Fair Market Value (determined as of the Grant Date)
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time during any calendar year (under the Plan and all other stock
option plans of the Company) exceeds $100,000, such portion in excess of
$100,000 shall be treated as a Nonqualified Stock Option.  In the event the
Participant holds two or more such Options that become exercisable for the first
time in the same calendar year, such limitation shall be applied on the basis of
the order in which such Options are granted.


8.2          MORE THAN 10% STOCKHOLDERS

If an individual owns more than 10% of the total combined voting power of all
classes of the stock of the Company or of its parent or subsidiary corporations,
then the exercise price per share of an Incentive Stock Option granted to such
individual shall not be less than 110% of the Fair Market Value of the Common
Stock on the Grant Date and the Option Term shall not exceed five years.  The
determination of more than 10% ownership shall be made in accordance with
Section 422 of the Code.


8.3          ELIGIBLE EMPLOYEES

Individuals who are not employees of the Company or one of its parent
corporations or subsidiary corporations may not be granted Incentive Stock
Options.


8.4          TERM

Subject to Section 8.2, the Option Term shall not exceed ten years.

10


--------------------------------------------------------------------------------



8.5          EXERCISABILITY

An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the Termination Date for reasons other than death or Disability, (b) more
than one year after the Termination Date by reason of Disability, or (c) after
the Participant has been on leave of absence for more than 90 days, unless the
Participant’s reemployment rights are guaranteed by statute or contract.


8.6          TAXATION OF INCENTIVE STOCK OPTIONS

In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares issued upon
the exercise of an Incentive Stock Option for two years after the Grant Date and
one year from the date of exercise.  A Participant may be subject to the
alternative minimum tax at the time of exercise of an Incentive Stock Option. 
The Participant shall give the Company prompt notice of any disposition of
shares acquired by the exercise of an Incentive Stock Option prior to the
expiration of such holding periods.


8.7          STOCKHOLDER APPROVAL

If the stockholders of the Company do not approve the Plan within 12 months
after the Board of Director’s adoption of the Plan, any Incentive Stock Options
will become Nonqualified Stock Options.

8.8                               Code Definitions

For purposes of this Section 8, “parent corporation,” “subsidiary corporation”
and “Disability” shall have the meanings attributed to those terms for purposes
of Section 422 of the Code.


SECTION 9.  STOCK AWARDS


9.1          GRANT OF STOCK AWARDS

The Plan Administrator is authorized to make Awards of Common Stock or Awards
denominated in units of Common Stock, including but not limited to Awards of
restricted stock, restricted stock units, performance awards or performance
units and stock bonuses, on such terms and conditions and subject to such
restrictions, if any (which may be based on continuous service with the Company
or the achievement of performance goals), as the Plan Administrator shall
determine, in its sole discretion, which terms, conditions and restrictions
shall be set forth in the instrument evidencing the Award.  The terms,
conditions and restrictions that the Plan Administrator shall have the power to
determine shall include, without limitation, the manner in which shares subject
to Stock Awards are held during the periods they are subject to restrictions and
the circumstances under which forfeiture of the Stock Award shall occur by
reason of termination of the Participant’s employment or service relationship.

11


--------------------------------------------------------------------------------



9.2          ISSUANCE OF SHARES

Upon the satisfaction of any terms, conditions and restrictions prescribed in
respect to a Stock Award, or upon the Participant’s release from any terms,
conditions and restrictions of a Stock Award, as determined by the Plan
Administrator, the Company shall release, as soon as practicable, to the
Participant or, in the case of the Participant’s death, to the personal
representative of the Participant’s estate or as the appropriate court directs,
the appropriate number of shares of Common Stock.


9.3          WAIVER OF RESTRICTIONS

Notwithstanding any other provisions of the Plan, the Plan Administrator may, in
its sole discretion, waive the forfeiture period and any other terms, conditions
or restrictions on any Stock Award under such circumstances and subject to such
terms and conditions as the Plan Administrator shall deem appropriate.

9.4          Performance Criteria; Section 162(m)

The Plan Administrator is authorized under the Plan, in its sole discretion, to
issue Awards, in any form permitted under the Plan, under which the grant,
issuance, retention, vesting and/or transferability of any Award is subject to
the attainment of such performance criteria and such additional terms or
conditions as the Plan Administrator may designate.

The Plan Administrator shall also have the authority to grant Awards to
Participants that are intended to satisfy the performance-based compensation
requirements of Section 162(m) of the Code, including the attainment of
pre-established goals based upon Qualifying Performance Criteria, the martial
terms of which have been disclosed to and approved by the stockholders of the
Company.

“Qualifying Performance Criteria” shall mean one or more of the following
performance criteria applied to the individual, the Company as a whole, a
Related Corporation, a business unit, or any combination thereof, and measured
either annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to a previous year’s results or to a
designated comparison group, in each case as specified by the Plan Administrator
in the Award agreement: (i) revenue, (ii) earnings before interest, taxes,
depreciation and amortization (EBITDA), (iii) operating expenses, (iv) operating
profit or operating margins, (v) earnings per share, (vi) stock price, (vii)
cash flow, (viii) financing, (ix) contract settlements, (x) satellite launches,
(xi) strategic partnerships, (xii) market share, and (xiii) regulatory
achievements, subject to adjustment by the Plan Administrator to remove the
effect of charges for restructurings, discontinued operations, extraordinary
items and all items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence, related to the disposal of a
segment or a business, or related to a change in accounting principle or
otherwise.

For Awards intended to satisfy the requirements of Section 162(m) of the Code
for qualifying performance-based compensation, the Plan Administrator shall
designate the Qualifying Performance Criteria and establish the objective
performance goals in writing not later than 90 days after the beginning of the
applicable performance period, or any other period

12


--------------------------------------------------------------------------------


permitted under Section 162(m).  The Plan Administrator must certify in writing
prior to payment of the compensation subject to the Award the extent to which
the pre-established performance goals and any other material terms have been
satisfied.


SECTION 10.  WITHHOLDING

The Company may require the Participant to pay to the Company the amount of any
withholding taxes that the Company is required to withhold with respect to the
grant, vesting or exercise of any Award.  Subject to the Plan and applicable
law, the Plan Administrator may, in its sole discretion, permit the Participant
to satisfy withholding obligations, in whole or in part, (a) by paying cash,
(b) by electing to have the Company withhold shares of Common Stock (up to the
employer’s minimum required tax withholding rate) or (c) by transferring to the
Company shares of Common Stock (already owned by the Participant for the period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes), in such amounts as are equivalent to the Fair Market Value of the
withholding obligation.  The Company shall have the right to withhold from any
Award or any shares of Common Stock issuable pursuant to an Award or from any
cash amounts otherwise due or to become due from the Company to the Participant
an amount equal to such taxes (up to the employer’s minimum required tax
withholding rate).  The Company may also deduct from any Award any other amounts
due from the Participant to the Company or a Related Corporation.


SECTION 11.  TRANSFERABILITY

Awards granted under the Plan and any interest therein may not be assigned,
pledged or transferred by the Participant and may not be made subject to
attachment or similar proceedings otherwise than by will or by the applicable
laws of descent and distribution, and, during the Participant’s lifetime, such
Awards may be exercised only by the Participant.  Notwithstanding the foregoing,
and to the extent permitted by Section 422 of the Code with respect to incentive
stock options, the Plan Administrator, in its sole discretion, may permit such
assignment, transfer and exercisability and may permit a Participant to
designate a beneficiary who may exercise the Award or receive payment under the
Award after the Participant’s death; provided, however, that any Award so
assigned or transferred shall be subject to all the same terms and conditions
contained in the instrument evidencing the Award.


SECTION 12.  ADJUSTMENTS


12.1        ADJUSTMENT OF SHARES

In the event that, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in
(a) the outstanding shares, or any securities exchanged therefor or received in
their place, being exchanged for a different number or kind of securities of the
Company or of any other corporation or (b) new, different or additional
securities of the Company or of any other corporation being received by the
holders of shares of Common Stock of the Company, then the Plan Administrator
shall make proportional adjustments in (i) the maximum number and kind of
securities subject to the Plan, issuable to any one Participant and

13


--------------------------------------------------------------------------------


issuable as Incentive Stock Options as set forth in Section 4 and (ii) the
number and kind of securities that are subject to any outstanding Award and the
per share price of such securities, without any change in the aggregate price to
be paid therefor.  The determination by the Plan Administrator as to the terms
of any of the foregoing adjustments shall be conclusive and binding. 
Notwithstanding the foregoing, a dissolution or liquidation of the Company or a
Corporate Transaction shall not be governed by this Section 12.1 but shall be
governed by Sections 12.2 and 12.3, respectively.


12.2        DISSOLUTION OR LIQUIDATION

To the extent not previously exercised or settled, and unless otherwise
determined by the Plan Administrator in its sole discretion, Options, Stock
Appreciation Rights and Stock Awards denominated in units shall terminate
immediately prior to the dissolution or liquidation of the Company.  To the
extent a forfeiture provision or repurchase right applicable to an Award has not
been waived by the Plan Administrator, the Award shall be forfeited immediately
prior to the consummation of the dissolution or liquidation.


12.3        CORPORATE TRANSACTION


12.3.1     OPTIONS AND STOCK APPRECIATION RIGHTS

(a)           In the event of a Corporate Transaction as defined in Section 2 in
clause (a) or (b), except as otherwise provided in the instrument evidencing the
Award, each outstanding Option and Stock Appreciation Right shall be assumed or
continued or an equivalent option or right substituted by the surviving
corporation, the successor corporation or its parent corporation, as applicable
(the “Successor Corporation”).

(b)           In the event that the Successor Corporation refuses to assume,
continue or substitute the Option or Stock Appreciation Right, or in the event
of a Corporate Transaction as defined in Section 2 in clause (c), the
Participant shall fully vest in and have the right to exercise the Option or
Stock Appreciation Right as to all of the shares of Common Stock subject
thereto, including shares as to which the Option or Stock Appreciation Right
would not otherwise be vested or exercisable.  In such case, the Plan
Administrator shall notify the Participant in writing or electronically that the
Option or Stock Appreciation Right shall be fully vested and exercisable for a
specified time period after the date of such notice, and the Option or Stock
Appreciation Right shall terminate upon the expiration of such period, in each
case conditioned on the consummation of the Corporate Transaction.

(c)           For the purposes of this Section 12.3, the Option or Stock
Appreciation Right shall be considered assumed, continued or substituted if,
following the Corporate Transaction, the option or right confers the right to
purchase or receive, for each share of Common Stock subject to the Option or
Stock Appreciation Right, immediately prior to the Corporate Transaction, the
consideration (whether stock, cash, or other securities or property) received in
the Corporate Transaction by holders of Common Stock for each share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares); provided, however, that if such consideration received
in the Corporate Transaction is not solely common stock of

14


--------------------------------------------------------------------------------


the Successor Corporation, the Plan Administrator may, with the consent of the
Successor Corporation, provide for the consideration to be received upon the
exercise of the Option or Stock Appreciation Right, for each share of Common
Stock subject thereto, to be solely common stock of the Successor Corporation
equal in fair market value to the per share consideration received by holders of
Common Stock in the Corporate Transaction.  The determination of such
substantial equality of value of consideration shall be made by the Plan
Administrator and its determination shall be conclusive and binding.

(d)           All Options and Stock Appreciation Rights shall terminate and
cease to remain outstanding immediately following the consummation of the
Corporate Transaction, except to the extent assumed by the Successor
Corporation.


12.3.2     STOCK AWARDS

In the event of a Corporate Transaction, except as otherwise provided in the
instrument evidencing the Award, the vesting of shares subject to Stock Awards
shall accelerate, and the forfeiture provisions to which such shares are subject
shall lapse, if and to the same extent that the vesting of outstanding Options
or Stock Appreciation Rights accelerates in connection with the Corporate
Transaction.  If unvested Options or Stock Appreciation Rights are to be
assumed, continued or substituted by a Successor Corporation without
acceleration upon the occurrence of a Corporate Transaction, the forfeiture
provisions to which such Stock Awards are subject shall continue with respect to
shares of the Successor Corporation that may be issued in exchange for such
shares.


12.4        FURTHER ADJUSTMENT OF AWARDS

Subject to Sections 12.1 and 12.2, the Plan Administrator shall have the
discretion, exercisable at any time before a Corporate Transaction or other
sale, merger, consolidation, reorganization, liquidation or change in control of
the Company, as defined by the Plan Administrator, to take such further action
as it determines to be necessary or advisable, and fair and equitable to the
Participants, with respect to Awards.  Such authorized action may include (but
shall not be limited to) establishing, amending or waiving the type, terms,
conditions or duration of, or restrictions on, Awards so as to provide for
earlier, later, extended or additional time for exercise, lifting restrictions
and other modifications, and the Plan Administrator may take such actions with
respect to all Participants, to certain categories of Participants or only to
individual Participants.  The Plan Administrator may take such action before or
after granting Awards to which the action relates and before or after any public
announcement with respect to such sale, merger, consolidation, reorganization,
liquidation or change in control that is the reason for such action.


12.5        LIMITATIONS

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

15


--------------------------------------------------------------------------------



12.6        FRACTIONAL SHARES

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.


SECTION 13.  MARKET STANDOFF

In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, including the Company’s initial public offering, a person shall
not sell, make any short sale of, loan, hypothecate, pledge, grant any option
for the purchase of, or otherwise dispose of or transfer for value or otherwise
agree to engage in any of the foregoing transactions with respect to any shares
issued pursuant to an Award granted under the Plan without the prior written
consent of the Company or its underwriters.  Such limitations shall be in effect
for such period of time as may be requested by the Company or such underwriters
and agreed to by the Company’s officers and directors with respect to their
shares; provided, however, that in no event shall such period exceed 180 days. 
The limitations of this paragraph shall in all events terminate two years after
the effective date of the Company’s initial public offering.  Holders of shares
issued pursuant to an Award granted under the Plan shall be subject to the
market standoff provisions of this paragraph only if the officers and directors
of the Company are also subject to similar arrangements.

In the event of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the Company’s
outstanding Common Stock effected as a class without the Company’s receipt of
consideration, any new, substituted or additional securities distributed with
respect to the purchased shares shall be immediately subject to the provisions
of this Section 13, to the same extent the purchased shares are at such time
covered by such provisions.

In order to enforce the limitations of this Section 13, the Company may impose
stop-transfer instructions with respect to the purchased shares until the end of
the applicable standoff period.


SECTION 14.  AMENDMENT AND TERMINATION OF PLAN


14.1        AMENDMENT OF PLAN

The Plan may be amended only by the Board in such respects as it shall deem
advisable; provided, however, that to the extent required for compliance with
Section 422 of the Code or any applicable law or regulation, stockholder
approval shall be required for any amendment that would (a) increase the total
number of shares available for issuance under the Plan, (b) modify the class of
employees eligible to receive Options, or (c) otherwise require stockholder
approval under any applicable law or regulation.  Any amendment made to the Plan
that would constitute a “modification” to Incentive Stock Options outstanding on
the date of such amendment shall not, without the consent of the Participant, be
applicable to such outstanding Incentive Stock Options but shall have
prospective effect only.  Notwithstanding the foregoing, any adjustments made
pursuant to Section 12 shall not be subject to these restrictions.

16


--------------------------------------------------------------------------------



14.2        TERMINATION OF PLAN

The Board may suspend or terminate the Plan at any time.  Unless terminated
earlier by the Board, the Plan shall terminate automatically on April 23, 2017. 
After the Plan is terminated, no Awards may be granted.  Awards outstanding at
the time the Plan is terminated shall remain outstanding in accordance with the
terms and conditions of the Plan and the instruments evidencing the terms of the
Awards.


14.3        CONSENT OF PARTICIPANT

Except as otherwise may be required under Section 14.4, the amendment or
termination of the Plan or the amendment of an outstanding Award shall not,
without the Participant’s consent, impair or diminish any rights or obligations
under any Award theretofore granted to the Participant under the Plan.  Any
change or adjustment to an outstanding Incentive Stock Option shall not, without
the consent of the Participant, be made in a manner so as to constitute a
“modification” that would cause such Incentive Stock Option to fail to continue
to qualify as an Incentive Stock Option.  Notwithstanding the foregoing, any
adjustments made pursuant to Section 12 shall not be subject to these
restrictions.

14.4        Section 409A

Notwithstanding anything in this Plan to the contrary, the Plan and Awards made
under the Plan are intended to avoid the imposition of an additional tax that
may be imposed under Section 409A of the Code.  If any Plan provision or Award
under the Plan would result in the additional tax under Section 409A of the
Code, the Company and the Participant intend that the Plan provision or Award
will be reformed to avoid imposition, to the extent possible, of the applicable
tax and no action taken to comply with Section 409A of the Code shall be deemed
to adversely affect the Participant’s rights to an Award.  The Participant
further agrees that the Plan Administrator, in the exercise of its sole
discretion and without the consent of the Participant, may amend or modify an
Award in any manner and delay the payment of any amounts payable pursuant to an
Award to the minimum extent necessary to meet the requirements of Section 409A
of the Code.


SECTION 15.  GENERAL


15.1        EVIDENCE OF AWARDS

Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the Plan
Administrator shall deem advisable and that are not inconsistent with the Plan.


15.2        NO INDIVIDUAL RIGHTS

Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment contract or confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related

17


--------------------------------------------------------------------------------


Corporation or limit in any way the right of the Company or any Related
Corporation to terminate a Participant’s employment or other relationship at any
time, with or without Cause.

Neither a Participant nor any other person shall, by reason of participation in
the Plan, acquire any right in or title to any assets, funds or property of the
Company or any Related Corporation whatsoever including, without limitation, any
specific funds, assets or other property which the Company or any Related
Corporation, in its or their sole discretion, may set aside in anticipation of a
liability under the Plan.  A Participant shall have only a contractual right to
the Common Stock or amounts, if any, payable under the Plan, unsecured by any
assets of the Company or any Related Corporation, and nothing contained in the
Plan shall constitute a representation of guarantee that the assets of the
Company or any Related Corporation shall be sufficient to pay any benefits to
any person.

Nothing in this Plan nor in any agreement evidencing an Award shall confer upon
any eligible employee or Participant any promise or commitment by the Company or
a Related Corporation regarding future positions, future work assignments,
future compensation or any other term or condition or employment or affiliation.

The Company, in establishing and maintaining this Plan as a voluntary and
unilateral undertaking, expressly disavows the creation of any rights in
eligible employees, Participants or others claiming entitlement under the Plan
or any obligations on the part of the Company, any Related Corporation or the
Plan Administrator, except as expressly provided herein.  In particular, no
third party beneficiary rights shall be created under the Plan.  Without
limiting the generality of the foregoing, the Company disavows any undertaking
to maintain the tax-qualified status of Options designated as Incentive Stock
Options or to assure the tax treatment of any particular award, including the
deferral or transfer of any Award benefits, as may be permitted by the Plan
Administrator.


15.3        ISSUANCE OF SHARES

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless such issuance, delivery
or distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or similar entity.

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state or foreign securities laws, any shares of Common
Stock, security or interest in a security paid or issued under, or created by,
the Plan, or to continue in effect any such registrations or qualifications if
made.  The Company may issue certificates for shares with such legends and
subject to such restrictions on transfer and stop-transfer instructions as
counsel for the Company deems necessary or desirable for compliance by the
Company with federal, state and foreign securities laws.

To the extent that the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be

18


--------------------------------------------------------------------------------


effected on a noncertificated basis, to the extent not prohibited by applicable
law or the applicable rules of any stock exchange.  As a condition to the
exercise of an Option or any other receipt of Common Stock pursuant to an Award
under the Plan, the Company may require (i) the Participant to represent and
warrant at the time of any such exercise or receipt that such shares are being
purchased or received only for the Participant’s own account and without any
present intention to sell or distribute such shares and (ii) such other action
or agreement by the Participant as may from time to time be necessary to comply
with the foreign, federal and state securities laws.  At the option of the
Company, a stop-transfer order against any such shares may be placed on the
official stock books and records of the Company, and a legend indicating that
such shares may not be pledged, sold or otherwise transferred, unless an opinion
of counsel is provided (concurred in by counsel for the Company) stating that
such transfer is not in violation of any applicable law or regulation, may be
stamped on stock certificates to ensure exemption from registration.  The Plan
Administrator may also require the Participant to execute and deliver to the
Company a purchase agreement or such other agreement as may be in use by the
Company at such time that describes certain terms and conditions applicable to
the shares.


15.4        NO RIGHTS AS A STOCKHOLDER

No Option, Stock Appreciation Right, or Stock Award denominated in units shall
entitle the Participant to any cash dividend, voting or other right of a
stockholder unless and until the date of issuance under the Plan of the shares
that are the subject of such Award.


15.5        COMPLIANCE WITH LAWS AND REGULATIONS

Notwithstanding anything in the Plan to the contrary, the Plan Administrator, in
its sole discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to Participants who are officers
or directors subject to Section 16 of the Exchange Act without so restricting,
limiting or conditioning the Plan with respect to other Participants. 
Additionally, in interpreting and applying the provisions of the Plan, any
Option granted as an Incentive Stock Option pursuant to the Plan shall, to the
extent permitted by law, be construed as an “incentive stock option” within the
meaning of Section 422 of the Code.


15.6        PARTICIPANTS IN FOREIGN COUNTRIES

The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of foreign countries in which the Company or its Related
Corporations may operate to assure the viability of the benefits from Awards
granted to Participants employed in such countries and to meet the objectives of
the Plan.


15.7        NO TRUST OR FUND

The Plan is intended to constitute an “unfunded” plan.  Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

19


--------------------------------------------------------------------------------



15.8        SEVERABILITY

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator’s determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.


15.9        CHOICE OF LAW

The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of laws.

20


--------------------------------------------------------------------------------